DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, including Claims 1-15, in the reply filed on 01/18/2022 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.Thus, claims 1-15 are presently under consideration for examination.

Drawings
The drawings are objected to because in figure 3 underlined reference numbers (e.g. 104a in Fig. 3) is improper. An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:        
The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because on line 1 of the abstract, it reads "comprising". Examiner suggests the Applicant revise the instance of "comprising" to read "including". 
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 

On page 11 (¶ 41, ll.5), a sentence reads "...the first port 224 is located near the toe 226 of the hydrotherapy device 200 and is connected to a vacuum source via tubing". Examiner suggests Applicant revise this instance because reference number 226 is previously denoted as 'second port'.
On page 11, ¶ 41 it reads "the first port 224 to seal of the void 218". Examiner suggests Applicant revise 'of' to read 'off'.
Appropriate correction is required.

Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities: 
Claim 1, line 7 reads “an acute angle at the inner surface" however it is unclear an acute angle is formed with respect to what parts of the device. Examiner suggests Applicant revise this reading to read as “an angle with respect to the inner surface” to clarify the meaning of the claim limitation. 
Claim 1, line 1 reads “a surface of a body”. Examiner suggests Applicant revise this reading to read as “a surface of a patient's body” to clarify which body the Applicant is referring to in the claim limitation. 

    PNG
    media_image1.png
    411
    441
    media_image1.png
    Greyscale

Claim 4, lines 1-2 reads “acute angle is formed along a plane parallel to the surface of the body” but the use of the term ‘along’ is unclear. Examiner suggests Applicant revise this reading to read as “acute angle is formed between the central axis and a plane parallel to the surface of the patient’s body”. 
Claim 8, lines 1-2 reads “acute angle is formed along a plane perpendicular to the surface of the body” but the use of the term ‘along’ is unclear. Examiner suggests Applicant revise this reading to read as “acute angle is formed between the central axis and a plane perpendicular to the surface of the patient’s body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claims 5, 7, 9, and 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The parameter of “about 45 degrees” in claims 5, 7, and 9 and the parameter of “about 1 mm and about 3 mm” in claim 11 have been rendered indefinite by the use of the term “about”. 

Claim 7, ll.1 recites the limitation "the further acute angle".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests Applicant revise this reading to read as "a further acute angle" or change Claim 7 to depend from Claim 6. 

Regarding claim 15, the phrase "boot-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman (US 5941859 A) in view of Shtul et al. (US 20130085442 A1). 

    PNG
    media_image2.png
    503
    497
    media_image2.png
    Greyscale

Annotated Figure 7 of Lerman

Regarding Claim 1, Lerman discloses a wound irrigation device. Lerman teaches 
a body 10B ('shield', fig.7, col.5, ll.66-67 and col.6, ll.1-11), including a wall (annotated fig.7) having an outer surface (annotated fig.7),
an inner surface (annotated fig.7),
and a chamber (annotated fig.7) within the inner surface (annotated fig.4),
wherein the wall (annotated fig.7) further includes an internal void ("a small gap between them [two concentric domes]", annotated fig.7, col.5, ll.66-67 and col.6, ll.1-11),
a first port 12B ('irrigation tube', annotated fig.7, col.5, ll.66-67 and col.6, ll.1-11) (""pierces the apices of both domes such that it penetrates slightly into the interior of the inner dome", col.5, ll.66-67 and col.6, ll.1-11),
a second port 16B ('suction tube', annotated fig.7, col.5, ll.66-67 and col.6, ll.1-11) extending from the outer surface partially through the wall and in communication with the void (annotated fig.7)
Lerman fails to teach a plurality of channels, each extending from the void to the inner surface; wherein a central axis of each channel forms an acute angle at the inner surface, however Lerman does teach a plurality of apertures (‘Suction apertures’ 18B, fig.7, ¶ (30)) at the inner surface (annotated fig.7). Shtul discloses methods and devices for continuously cleaning a colon. Shtul teaches a plurality of channels (“an internal manifold which distributes the pressurized fluid to nozzles 542”, fig.4A, ¶ 201), wherein a central axis of each channel (“internal manifold”) forms an acute angle AN (‘angles’, fig.4F, ¶ 204, 206) at the inner surface (fig.4F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lerman to include a 

Regarding Claim 3, Lerman teaches an internal tubing 14B ('Nozzle', annotated fig.7, col.5, ll.66-67 and col.6, ll.1-11) within the first port 12B ('irrigation tube', annotated fig.7, col.5, ll.66-67 and col.6, ll.1-11) to seal off the internal void ("a small gap between them [two concentric domes]", annotated fig.7, col.5, ll.66-67 and col.6, ll.1-11).

Regarding Claim 4, Lerman fails to teach the acute angle is formed along a plane parallel to the surface of the body. Shtul teaches the acute angle AN is formed along a plane parallel to the surface of the body (fig.4F). There are infinite planes in the human body, therefore any one of the planes could be considered parallel relative to the acute angle. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lerman to have the acute angle formed along a plane parallel to the surface of the body as taught by Shtul, for the purpose of creating an angle that agitates the exudate from a wound and dislodges exudate adhering to the body to create a cleaning effect (¶ 207).  

Regarding Claims 5, 7, and 9, Lerman fails to teach the acute angle and the further acute angle are at least about 45 degrees. Shtul teaches the acute angle AN is at least about 45 degrees (fig.4F, “angle between 30-60 degrees”, ¶ 204) and that the further acute angle (angle formed between V[PTE] and ‘vector’ V[Z], fig.4F, ¶ 206) is at least about 45 degrees (fig.4F, ¶ 204, 206).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lerman such that the acute angle and the further acute angle are at least about 45 degrees as taught by Shtul, for the purpose of creating an angle that agitates the exudate from a wound and dislodges exudate adhering to the body to create a cleaning effect (¶ 207).  

Regarding Claim 6, Lerman fails to teach each channel forms a further acute angle at the inner surface along a plane perpendicular to the surface of the body, however Lerman does teach a plurality of apertures (‘Suction apertures’ 18B, fig.7, ¶ (30)) at the inner surface (annotated fig.7). Shtul teaches each channel (“internal manifold”) forms a further acute angle (angle formed between V[PTE] and ‘vector’ V[Z], fig.4F, ¶ 206) at the inner surface along a plane perpendicular to the surface of the body ("vector V[Z] perpendicular to V[PTE] and V[TTC]", ¶ 206). There are infinite planes in the human body, therefore any one of the planes could be considered perpendicular relative to the further acute angle.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lerman to include each channel forming a further acute angle at the inner surface along a plane perpendicular to the surface of the body as taught by Shtul, for the purpose of creating an angle that agitates the 

Regarding Claim 8, Lerman fails to teach the acute angle is formed along a plane perpendicular to the surface of the body. Shtul teaches the acute angle AN is formed along a plane perpendicular to the surface of the body (fig.4F). There are infinite planes in the human body, therefore any one of the planes could be considered perpendicular relative to the acute angle.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lerman such that the acute angle is formed along a plane perpendicular to the surface of the body as taught by Shtul, for the purpose of creating an angle that agitates the exudate from a wound and dislodges exudate adhering to the body to create a cleaning effect (¶ 207).  

Regarding Claim 10, Lerman fails to teach the acute angle varies among the plurality of channels, however Lerman does teach a plurality of apertures (‘Suction apertures’ 18B, fig.7, ¶ (30)) at the inner surface (annotated fig.7). Shtul teaches the acute angle AN varies among the plurality of channels (fig.4F). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lerman to include the acute angle which varies among the plurality of channels as taught by Shtul, for the purpose of creating an angle that agitates the exudate from a wound and dislodges exudate adhering to the body to create a cleaning effect (¶ 207).  

Regarding Claim 11, Lerman fails to teach each channel has a diameter of between about 1 mm and about 3 mm. Shtul teaches each channel (“internal manifold”), however fails to teach each channel has a diameter of between about 1 mm and about 3 mm. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lerman/Shtul to have the diameter of each channel be between about 1 mm and about 3 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, modifying Lerman/Shtul to have each channel have a diameter of between about 1 mm and about 3 mm does not change the function of the device of Lerman/Shtul because it will still have the capability to agitates the exudate from a wound and dislodge exudate adhering to the body to create a cleaning effect (Shtul ¶ 207).  
Further, applicant places no criticality on the range claimed, indicating simply that the diameter of each channel “has a diameter of between about 1 mm and about 3 mm” within the claimed ranges (see page 5, ¶ 16).

Regarding Claim 12, Lerman teaches the wall (annotated fig.7) includes an edge surface (annotated fig.7), and even though Lerman does teach a plurality of apertures (‘Suction apertures’ 18B, fig.7, ¶ (30)) is adjacent to the edge surface (annotated fig.7), Lerman fails to teach the plurality of channels is adjacent to the edge surface. Shtul teaches the plurality of channels (“internal manifold”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lerman to include the plurality of channels, as taught by Shtul to be adjacent to the edge surface, as taught by Lerman, for the purpose of creating an angle that agitates the exudate in a swirling motion and dislodges exudate adhering to the body to create a cleaning effect (Shtul ¶ 207).  

Regarding Claim 13, Lerman teaches the inner surface (annotated fig.7) and the body (annotated fig.7), and even though Lerman does teach a plurality of apertures (‘Suction apertures’ 18B, fig.7, ¶ (30)) are distributed along the inner surface of the body (annotated fig.7),  Lerman fails to teach the plurality of channels are distributed along the inner surface of the body. Shtul teaches the plurality of channels (“internal manifold”) (fig.4F). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lerman to include the plurality of channels, as taught by Shtul, and have them distributed along the inner surface of the body, as taught by Lerman, for the purpose of creating an angle that agitates the exudate in a swirling motion and dislodges exudate adhering to the body to create a cleaning effect (¶ 207).  

Regarding Claim 14, Lerman teaches the body (annotated fig.7 above) includes a first section secured to a second section (the sections of the wall that define the inner surface and outer surface are secured together via an edge surface).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lerman (US 5941859 A) in view of Shtul et al. (US 20130085442 A1), and further in view of Olson (US 5735833 A). 

Regarding Claim 2, Lerman teaches the first port 12B (annotated fig.7) and the second port 16B (annotated fig.7). Lerman in view of Shtul fails to teach first tubing to a vacuum source and second tubing to a fluid source, wherein first tubing is connected to the first port and the second tubing is connected to the second port. 
Olson discloses a lavage tip for use with a lavage system to irrigate living tissue. Olson teaches first tubing 24 ('suction tube', fig.1, col.2, ll.44-48) to a vacuum source 14 ('suction device', fig.1, col.2, ll.27-35) and second tubing 20 ('liquid delivery tube', fig.1, col.2, ll.36-43) to a fluid source 12 ('fluid source', fig.1, col.2, ll.27-35), wherein first tubing 24 is connected to the first port and the second tubing 20 is connected to the second port. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lerman/Shtul such that first tubing leads to a vacuum source and second tubing leads to a fluid source, as taught by Olson, wherein first tubing is connected to the first port and the second tubing is connected to the second port, for the purpose of irrigating living tissue, such as skin, to facilitate the cleaning and irrigation of a wound or incision site (col.1, ll.11-18).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lerman (US 5941859 A) in view of Shtul et al. (US 20130085442 A1), and further in view of Walborn (US 20160213823 A1). 

    PNG
    media_image3.png
    718
    602
    media_image3.png
    Greyscale

Annotated Figure 1 of Walborn

Regarding Claim 15, Lerman in view of Shtul fails to teach the first and second sections are lateral and medial sections, respectively, that form a boot-like shape. Walborn discloses Walborn teaches the first and second sections are lateral and medial sections (annotated fig.1 above), respectively, that form a boot-like shape (annotated fig.1above).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lerman/Shtul such that the first and second sections are lateral and medial sections, respectively, that form a boot-like shape as taught by Walborn, for the purpose of treating wounds of a patient with lower limb injuries such as pressure ulcers, surgical cuts/incisions or amputations, after discharged from a hospital (¶ 3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morgan et al. (US 20160367398 A1), an ocular irrigation device and method. 
Rufener (US 20030204200 A1), a shield for use with wound debridement systems. 
Weston (US 9198801 B2), a wound treatment appliance is provided for treating all or a portion of a wound. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785